NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1




                  United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                 Submitted November 14, 2016 *
                                  Decided November 22, 2016

                                               Before

                        DIANE P. WOOD, Chief Judge

                        RICHARD A. POSNER, Circuit Judge

                        ILANA DIAMOND ROVNER, Circuit Judge

No. 16-3317

JARREN L. AUSTIN,                                      Appeal from the United States District
     Plaintiff-Appellant,                              Court for the Northern District of Indiana,
                                                       Fort Wayne Division
       v.
                                                       No. 1:93-cv-217
JOHN NIBLICK,
     Defendant,                                        William C. Lee,
                                                       Judge.
CITY OF FORT WAYNE,
      Intervenor-Appellee.

                                             ORDER




*
  We have unanimously agreed to decide this case without oral argument, because the briefs and record
adequately present the facts and legal arguments, and oral argument would not significantly aid the
court. See Fed. R. App. P. 34(a)(2)(C). The new appeal has been assigned to the panel that handled
Austin’s earlier appeal, pursuant to Internal Operating Procedure 6(b).
No. 16-3317                                                                         Page 2

        This case had its origins in 1991, when officers from the Fort Wayne, Indiana,
police force arrested Jarren Austin and allegedly beat him as they did so. In 1993,
relying on 42 U.S.C. § 1983 and several state-law theories, Austin sued one of the
arresting officers, John Niblick, as well as several other unnamed officers and the City
of Fort Wayne. Austin later dismissed his claims against the unnamed officers and the
city, leaving Niblick as the sole defendant. Niblick made no effort to defend, however,
though nothing indicates that he was not properly served. In 1995 the district court
awarded Austin a $16,998.36 default judgment against the absent officer. By that time,
Niblick had moved to Florida. The record then goes silent until December 16, 2014,
when Austin filed a pro se “Motion Requesting Extension of Time and Clarification on
the Court’s Prior Judgment and Order Dated September 8, 1995” in the U.S. district
court for the Northern District of Indiana, which had entered the 1995 judgment. In
essence, the motion asked the court to help Austin to collect on the nearly 20-year-old
judgment against Niblick. After it caught wind of the litigation, the City of Fort Wayne
intervened to defend against Austin’s request that the City pay the judgment, with
interest.
        The district court denied Austin’s motion, finding that Indiana law did not
permit him to sue the City. On appeal, we rejected that rationale, noting that in
substance Austin had instituted proceedings supplemental to the underlying litigation,
as authorized by Federal Rule of Civil Procedure 69. Austin v. Niblick, 626 F. App’x 167
(7th Cir. 2015) (Austin I). We found that Indiana law did require the city to pay
judgments against its employees, id. at 169–170, and thus held that the case had to be
remanded for further proceedings. Mindful of the lengthy delay between the judgment
and the collection proceedings, however, we pointedly added that “the district court
may consider the timeliness of Austin’s motion, given that he filed it 19 years after the
judgment was issued.” Id. at 171. On remand, the district court accepted that invitation
and ruled that the doctrine of laches prevented Austin from enforcing his judgment
against the city so late in the game. Austin has once again appealed.
        Rule 69(a)(1) provides that the enforcement of money judgments “must accord
with the procedure of the state where the court is located, but a federal statute governs
to the extent it applies.” In other words, Rule 69 “adopts whatever procedures are
followed by the state courts in which the collection is sought … unless there is an
applicable federal statute expressly regulating the execution of judgments.” Star Ins. Co.
v. Risk Mktg. Grp. Inc., 561 F.3d 656, 661 (7th Cir. 2009) (quoting Maher v. Harris Trust &
Sav. Bank, 506 F.3d 560, 563 (7th Cir. 2007)). Thus while we are not bound to apply
“every jot and tittle” of state procedural rules, in general we should conform Rule 69
proceedings to state law. GE Betz, Inc. v. Zee Co., 718 F.3d 615, 626–27 (7th Cir. 2013)
No. 16-3317                                                                           Page 3

(quoting Resolution Trust Corp. v. Ruggiero, 994 F.2d 1221, 1226 (7th Cir. 1993)). In this
case, there is no federal statute on point, and so we turn to Indiana law for guidance.
        Laches is an equitable doctrine that permits courts to refuse to aid litigants who
have slept on their rights. SMDfund, Inc. v. Fort Wayne-Allen Cnty. Airport Auth., 831
N.E.2d 725, 729 (Ind. 2005). It applies “[i]ndependently of any statute of limitation,”
meaning that a claim can be barred even if the time for filing has not yet officially
expired. Id. (quoting Penn Mutual Life Ins. Co. v. Austin, 168 U.S. 685, 698 (1898)). Thus
even if Austin’s claim is not strictly barred by Indiana’s statute of limitations—an issue
we do not reach—the district court was permitted nonetheless to conclude that it was
foreclosed by laches. See Austin I, 626 F. App’x at 171 (noting split of Indiana authority
on applicability of statute of limitations). Laches bars a plaintiff’s claim if her opponent
establishes “(1) inexcusable delay in asserting a known right; (2) an implied waiver
arising from knowing acquiescence in existing conditions; and (3) a change in
circumstances causing prejudice to the adverse party.” SMDfund, 831 N.E.2d at 729.
This test is applied flexibly. Indiana recognizes “no fixed or definite rule for the
application of the doctrine of laches.’” Richmond State Hosp. v. Brattain, 961 N.E.2d 1010,
1012 (Ind. 2012) (quoting Grantham Realty Corp. v. Bowers, 22 N.E.2d 832, 839 (Ind.
1939)).
        The district court acted well within the boundaries of its authority when it
concluded that Austin’s delay was inexcusable. He waited almost 20 years to enforce
his judgment against the city. Nothing during that period prevented him from asserting
his rights, and he cannot plead ignorance as Indiana charges him with knowledge of the
law. SMDfund, 831 N.E.2d at 729 (Ind. 2005). There is no special dispensation for pro se
litigants, and in any event it appears that Austin was represented by counsel for much
of the relevant time. He may fault his lawyer for failing to bring this action sooner, but
it is well established under Indiana and federal law that clients are accountable for their
attorneys’ conduct, even if that conduct was negligent. Mirka v. Fairfield of America, Inc.,
627 N.E.2d 449, 450 n. 1 (Ind. Ct. App. 1994); Bakery Mach. & Fabrication, Inc. v.
Traditional Baking, Inc., 570 F.3d 845, 848 (7th Cir. 2009).
        The same logic governs the second part of the laches analysis. Austin acquiesced
for nearly two decades to existing conditions. See Hutchinson v. Spanierman, 190 F.3d
815, 825–26 (7th Cir. 1999). The only evidence of action that he provides is a skimpy
affidavit the district court found was not credible, and a demand letter sent to the city
mere months before he initiated this litigation. That is not enough to outweigh 19 years
of stasis. Prejudice, the final element, is also easy to find. Austin wants the city to pay
not only the original award, but also well over $200,000 in interest. That sum greatly
No. 16-3317                                                                        Page 4

exceeds the original judgment, and the increase is largely attributable to Austin’s delay.
This is so even taking into account the fact that an adjustment must be made before one
can accurately express the 2016 value of 1995 dollars. The government’s CPI Inflation
Calculator indicates that $17,000 in 1995—the approximate amount of the default
judgment—is equivalent to just $26,965 in 2016. See http://data.bls.gov/cgi-bin/cpicalc.
pl?cost1=17000&year1=1995&year2=2016. This shows that Austin is asking for quite a
bit more than he initially received. Moreover, as far as the city knew, Austin had simply
abandoned this claim. From that perspective, these are all new demands. Indiana law
does not permit litigants to wait in the wings while their claims increase in value. See,
e.g., Brattain, 961 N.E.2d at 1015; Wagner v. Estate of Fox, 717 N.E.2d 195, 204 (Ind. Ct.
App. 1999). Indeed, this is precisely the type of prejudice that laches seeks to prevent.
Equity aids the vigilant, not those who slumber on their rights. The district court
reasonably decided that Austin, having slept for 19 years, may not wake up now.
      The district court’s order denying Austin’s motion is AFFIRMED.